Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 1 of 20 PagelD: 6

EXHIBIT A
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 2 of 20 PagelD: 7

4

Timothy J. Foley, Esq. (Bar #042741990)
FOLEY & FOLEY

19 Spear Road, Suite 202

Ramsey, New Jersey 07446

Phone (973) 304-6003
tfoley@appealsnj.com

Counsel for Plaintiff, Rhonda Pellegrino

RHONDA PELLEGRINO, and ANTHONY SUPERIOR COURT OF NEW JERSEY

 

PELLEGRINO, her husband, LAW DIVISION: OCEAN COUNTY
Plaintiffs, DOCKET NO. OCN~L-001983-20

Vv. CIVIL ACTION

TARGET CORPORATION, JANE DOES

1-5 AND ABC CORPORATIONS 1-5, SUMMONS
Defendants.

 

FROM THE STATE OF NEW JERSEY, TO THE ABOVE-NAMED DEFENDANT(S):

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your

attorney must file a written answer or motion and proof of service with the deputy clerk of the Superior Court in the
county listed above within 35 days from the date you receive this summons, not counting the date you received it.

(The address of each deputy clerk of the Superior Court is provided.) If the complaint is one in foreclosure, then
you must file your written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Clerk of Superior Court and a
completed Case Information Statement (available from the deputy clerk of the Superior Court) must accompany
your answer or motion when it is filed. You must also send a copy of your answer or motion to the plaintiff's
attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone call will
not protect your rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case

Information Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment
against you for the relief plaintiff demands, plus interest and costs of suit. Lf judgment is entered against you, the

Sheriff may seize your money, wages or property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services Office in the county where you live. A list
of these offices is provided. If you do not have an attomey and are not eligible for free legal assistance, you may

obtain a referral to an attomey by calling one of the Lawyer Referral Services. A list of these numbers is also
provided.

Dated: August 26, 2020 Mechelle W. Smth, Fxg,
, Clerk, Superior Court of New Jersey

Name of defendant(s) to be served: Target Corporation
Address of defendant(s) to be served: The Corporation Trust Co.
820 Bear Tavern Road, West Trenton, NJ 08628
Ailantic County
Bergen County
Burlington County
Camden County
Cape Mav County
Cumberland County
Essex County
Gloucester County
Hudson County
Hunterdon County
Mercer County
Middlesex County
Monmouth County
Morris County
Ocean County
Pussuic County
Salem Counn:
Somerset County
Sussex County
Union County
Warren County

Adllantic County
Bergen County
Burlington County
Camden County
Cape May County
Cumberland County
Essex County
Gloucester County
Hudson County
Hunterdon County
Mercer County
Middlesex County
Monmouth County
Morris County
Ocean County
Passaic County
Salem County
Somerset County
Sussex County
Union County
Warren County

LAWYER REFERRAL SERVICES

Lawyer Referral Service (609) 345-3444

Lawyer Referral Service (201) 488-0044

Lawyer Referral Service (609) 261-4862

Lawyer Referral Service (609) 964-4520

Cape May County Bar Association (609) 463-0313
Lawyer Referral Service (609) 692-6207

Lawyer Referral Service (201) 622-6207

Lawyer Referral Service (609) 848-4589

Lawyer Referral Service (201) 798-2727
Hunterdon County Bar Association (908) 735-2611
Mercer County Bar Association (609) 890-6200
Middlesex County Bar Association (918) 828-0053
Monmouth County Bar Association (908) 431-5544
Morris County Bar Association (201) 267-5882
Ocean County Bar Association (908) 240-2666
Lowyer Referral Service (201) 278-9223

Lawyer Referral Service (609) 678-8363

Lawyer Referral Service (908) 685-2323

Sussex County Bur Association (201) 267-5882
Lawyer Referral Service (908) 353-4715

Warren County Bar Association (908) 689-7722

LEGAL SERVICES OFFICES

(609) 348-4200
(201) 487-2166
(609) 964-8251 (See Camden County)

Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 3 of 20 PagelD: 8

(609) 964-825] (including Gloucester, Salem, Cumberland and Burlington Counties)

(609) 465-3001

(609) 825-6090

(201) 624-4500

(609) 964-8251 (See Camden Country)
(201) 792-6363

(908) 782-7979

(609) 695-6249

(908) 249-7600

(908) 747-7400

(201) 285-6911 (Eastern); (201) 361-9386 (Western)
(998) 341-2727

(201) 345-7171

(699) 964-8251 (See Camden Caunty)
(998) 231-0840

(201) 383-7400

(908) 354-4340

(908) 475-2010
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 4 of 20 PagelD: 9

wa

Timothy J. Foley, Esq. (Bar #042741990)
FOLEY & FOLEY

19 Spear Road, Suite 202

Ramsey, New Jersey 07446

Phone (973) 304-6003
tfoley@appealsnj.com

Counsel for Plaintiff, Rhonda Pellegrino

 

RHONDA PELLEGRINO and ANTHONY SUPERIOR COURT OF NEW JERSEY

 

 

PELLEGRINO, her husband, LAW DIVISION: OCEAN COUNTY
Plaintiffs, DOCKET NO. OCN-L-
Vv. CIVIL ACTION
TARGET CORPORATION, JANE DOES
1-5 AND ABC CORPORATIONS 1-5, COMPLAINT, JURY DEMAND, REQUEST
FOR INSURANCE IDENTIFICATION,
Defendants. DOCUMENT DEMAND & DESIGNATION OF

 

TRIAL COUNSEL

 

 

Plaintiff, Rhonda Pellegrino, of full age, by way of

complaint against defendants says:
FIRST COUNT

1. On September 6, 2018, plaintiff Rhonda Pellegrino was
a natural person and resident of the State of New Jersey.

2. At all times -relevant to this Complaint, defendant
Target Corporation (Target), was a Minnesota domestic profit
corporation doing business in the State of New Jersey.

3. At all times relevant to this Complaint, Target, owned,
operated, leased, managed, maintained, controlled, possessed
and/or rented commercial space at 1331 Hooper Avenue, Toms
River, Ocean County, New Jersey.

6. On information and belief, Jane Does 1-5 are persons
that are currently unknown but may be the employees or related

entities of defendant Target. Each of defendants Jane Does 1-5
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 5 of 20 PagelD: 10

we

.
‘4

(hereafter “Jane Doe”) was an agent, officer, sponsor, director,
servant and/or employee of Target. Plaintiff will amend the
complaint after discovery to identify specific persons as
appropriate and permitted under the Rules of Court.

7. On information and belief, ABC Corporations 1-5 are
legal entities that are currently unknown but may be the owners
ox related entities of defendant Target. Each of defendants ABC
Corporations 1-5 (hereafter “ABC Corps.”) was an agent, officer,
sponsor, director, servant and/or employee of Target. Plaintiff
will amend the complaint after discovery to identify specific
entities as appropriate and permitted under the Rules of Court.

8. At all times relevant to this Complaint, each and
every act attributed to Target and its agents, officers,
Sponsors, directors, servants and/or employees, including
defendants Jane Does 1-5 and ABC Corps. 1-5, was conducted in
the scope and course of Target’s business.

9. At all times relevant to this Complaint, plaintiff
Rhonda Pellegrino was lawfully present as a business invitee on
the Target property and as such was owed a duty of due care by
Target, its agents, officers, sponsors, directors, servants,
and/or employees.

10. At all times relevant to this Complaint, defendants
Target, Jane Does 1-5, ABC Corps. 1-5 and their agents,
officers, sponsors, directors, servants, and/or employees, were
under a duty fully and properly to operate, to control, to
supervise, to manage, to construct, to repair and/or to maintain
the premises, personnel and structures appurtenant to the

premises in a safe condition such as would be reasonably safe

2
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 6 of 20 PagelD: 11

we

for persons lawfully entering on or using the premises.

11. At all times relevant to this Complaint, defendant
Target, Jane Does 1-5, ABC Corps. 1-5 and their agents,
officers, Sponsors, directors, servants, and/or employees,
failed, refused, and/or neglected to perform their duties to
provide reasonable and adequate service, care, supervision,
management, maintenance and safety.

12. Defendants Target, Jane Does 1-5, ABC Corps. 1-5 and
their agents, officers, sponsors, directors, servants, and/or
employees, acted negligently and carelessly, which negligence
caused injury to plaintiff Rhonda Pellegrino.

13. Plaintiff Rhonda Pellegrino’s injuries were caused by
the negligence and carelessness of defendants and each of them,
individually and/or jointly, and all of the alleged acts,
omissions and occurrences herein described or performed by said
defendants and their agents, officers, sponsors, directors,
servants, and/or employees fell within the course and scope of
their agency and employment with the defendants and were in
furtherance of defendants’ business.

14. On or about September 6, 2018, while plaintiff Rhonda
Pellegrino was lawfully present as a business invitee at the
Target property, she sustained serious bodily injuries due to an
undisclosed dangerous condition of the premises of defendants.

15. The negligence of defendants Target, Jane Does 1-5 and
ABC Corps. 1-5, and its agents, officers, sponsors, directors,
servants, and/or employees, included, but was not limited, to

the following:
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 7 of 20 PagelD: 12

we

a. Failure properly to supervise, ‘to train, and/or to
develop appropriate procedures for the conduct of
services on or about defendants’ business in a safe and
reasonable fashion so to protect the business invitees

and others on the premises from injury;

bd. Failure to protect plaintiff Rhonda Pellegrino from
neglect;
c. Failure to ensure compliance with appropriate practices

and procedures for the safe conduct of services on or
about defendants’ business for the benefit of
defendants’ business invitees, including plaintiff
Rhonda Pellegrino;

d. Failure to operate the business in compliance with
federal and local laws, and professional standards, and
in a manner that enables patrons to use their resources
safely;

e. Failure to provide a qualified designated person to
oversee the overall supervision of staff and routine
operations;

£. Failure to ensure that the business complied with all

relevant New Jersey Statutes, New Jersey Administrative

Regulations, and rules enacted pursuant to those
statutes;

g. Failure properly to train employees to recognize and to
respond appropriately to traffic, patrons and

reasonably anticipated circumstances at the business.

16. As a direct and proximate result of the aforesaid

4
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 8 of 20 PagelD: 13

ww

negligence of defendants, and its agents, officers, sponsors,
directors, servants, and/or employees, plaintiff, Rhonda
Pellegrino, was caused to sustain serious personal. injuries,
endure great physical pain and anguish, and became financially
liable for expenses for past, present and future medical and
hospital care and treatment.

WHEREFORE, plaintiff Rhonda Pellegrino, demands judgment on
this Count against defendants, Target Corporation, Jane Does 1-5
and ABC Corps. 1-5, and their agents, officers, sponsors,
directors, servants, and/or employees, jointly, severally and
alternatively, for compensatory damages, with interest,
attorney’s fees and costs of suit along with such further relief
that the Court deems equitable and just.

SECOND COUNT

17. Plaintiffs repeat and reallege each and_= every
allegation of the First Count as if fully set forth herein at
length.

18. At all relevant times, defendant Target was
responsible for hiring competent agents, officers, sponsors,
directors, servants, employees and/or other personnel necessary
to train, to service, to supervise, to manage, to. maintain and
to control the staff at its business.

19. The agents, officers, sponsors, directors, servants,
and employees at defendant Target, including defendants Jane
Does 1-5, failed to exercise due care in overseeing, training,
servicing, supervising, managing, maintaining and controlling
the staff at its business.

20. Defendant Target is liable for the negligence,

5
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 9 of 20 PagelD: 14

ue

carelessness and recklessness of their officers, sponsors,
directors, servants, and employees under the Doctrine of
Respondeat Superior.

21. As a direct and proximate result of the aforesaid
negligence, carelessness and recklessness of defendant Target,
Plaintiff Rhonda Pellegrino sustained serious personal injuries,
was forced to endure great physical pain and anguish, and became
financially liable for expenses for past, present and future
medical and hospital care and treatment.

WHEREFORE, plaintiff Rhonda Pellegrino, demands judgment on
this Count against defendant Target Corporation for compensatory
damages, with interest, attorney’s fees and costs of suit along
with such further relief that the Court deems equitable and
Just.

SECOND COUNT

22. Plaintiffs repeat and reallege each and = every
allegation of the First and Second Count as if fully set forth
herein at length.

23. At all times relevant to this matter, plaintiff
Anthony Pellegrino was lawfully married to plaintiff Rhonda
Pellegrino. .

24. As a direct and proximate cause of the aforementioned
injuries and damages sustained by plaintiff Rhonda Pellegrino,
plaintiff Anthony Pellegrino has been deprived of the services,
society, companionship and consortium of plaintiff Rhonda
Pellegrino.

WHEREFORE, plaintiff Anthony Pellegrino demands judgment
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 10 of 20 PagelD: 15

_

against defendants, Target Corporation, Jane Does 1-5 and ABC
Corps. 1-5, and their agents, officers, sponsors, directors,
servants, and/or employees, jointly, severally and
alternatively, for compensatory damages, with interest,
attorney’s fees and costs of suit along with such further relief
that the Court deems equitable and just.

FOLEY & FOLEY

Counsel for Plaintiff

BY: /s Tim Foley
Timothy J. Foley
(Bar #042741990)
tfoley@appealsnj.com

 

 

Date: August 26, 2020

JURY DEMAND
Pursuant to Rule 4:35-1, Plaintiff demands a trial by jury

as to all issues so triable.

DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, defendants hereby designate

Timothy J. Foley, Esq. as trial counsel in the within matter.

NOTICE PURSUANT TO RULES 1:5-1(a) AND 4:17-4
PLEASE TAKE NOTICE that the undersigned attorney does
hereby demand, pursuant to the above-cited Rule of Court, that
each party herein serving pleadings and interrogatories and
receiving answers thereto, serve copies of all such pleadings
and answered interrogatories, and all documents, papers and

other material referenced therein, received from any party, on
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 11 of 20 PagelD: 16

ws

the undersigned attorney and TAKE NOTICE that this is a

CONTINUING demand.

CERTIFICATIONS

I HEREBY CERTIFY in accordance with Rule 4:5-1 that to the
best of my knowledge, information, and belief that the matter in
controversy is not the subject of any pending court action or
arbitration proceeding. I further certify that plaintiff
contemplates no other court action or arbitration proceeding.
Plaintiff knows of no other person who should be joined as a
party to this action.

I HEREBY CERTIFY in accordance with Rule 1:38-7(b) that
confidential personal identifiers, if any, have been redacted
from documents now submitted to the Court, and will be redacted

from all documents submitted in the future.

DEMAND FOR ENTRY ON PREMISES FOR INSPECTION
PLEASE TAKE NOTICE that plaintiff demands an opportunity to
enter upon the premises of the defendants at 1331 Hooper Avenue,
Toms River, New Jersey, to inspect, photograph, and otherwise
examine the premises, and other things relevant to this

litigation, in accordance with Rule 4:18-1.

DEMAND FOR INSURANCE INFORMATION
Pursuant to Rule 4:10-2{b), plaintiffs hereby demand
production of a copy of any and all insurance agreements under

which defendants may be covered to satisfy part or all of a
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 12 of 20 PagelD: 17

aw

judgment which may be entered in the action or to indemnify or
reimburse for payments made to satisfy the judgment, including
but not limited to “any and all general liability policies,
excess liability policies, personal liability policies, umbrella
liability policies or catastrophic liability policies either
owned by you, a resident relative of your household or provided

to you through any business association or employment.

DEMAND FOR PRODUCTION OF DOCUMENTS

PLEASE TAKE NOTICE that pursuant to Rule 4:18-1, plaintiff
demands the production for purposes of inspection and copying at
the offices of Foley & Foley, 19 Spear Road, Suite 202, Ramsey,
New Jersey 07446, within 45 days after service of the within
pleadings, of the following items pertaining to the allegations
of this Complaint:

1. A copy of any accident report(s), incident report(s) or
other documentation prepared by any agents, servants or employees
of the defendants contemporaneously with the occurrence that is
the subject matter of this Complaint.

2. Copies of any and all videos, photographs, sketches,
diagrams, blueprints or any other documentary evidence
concerning the layout and/or condition of the business where the
injury occurred, as it appeared on September 6, 2018.

3. Copies of any and all statements of any party to this
lawsuit or their agents, servants and employees.

4. Copies of any statements by eyewitnesses to the

occurrence giving rise to plaintiff’s claim.
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 13 of 20 PagelD: 18

va

5. Copies of any and all expert reports on the issue of
liability or damages.

6. Copies of any and all applications and supporting
documentation submitted by defendants to the State of New Jersey
and/or local governing body for the purpose of securing a
license to operate a business.

7. Copies of any and all applications and supporting
documentation submitted by the defendants to the State of New
Jersey and/or local governing body for purposes of securing a
Certificate of Occupancy.

8. Copies of any and all documentation received by the
defendants pertaining to the award, denial, suspension,
revocation, or renewal of any license issued to defendant Target
for operation of a business at 1331 Hooper Avenue, Toms River,
New Jersey, by the State of New Jersey and/or local governing
body.

9. Copies of any and all policies, rules, and regulations
related to the supervision, training, direction and control of
staff at the defendant’s business.

10. Copies of any and all records, files, and other
documents maintained by defendants that pertain to plaintiff,
Rhonda Pellegrino.

11. Copies of any and all orientation materials defendant
business provided to newly hired staff members at the time of
the occurrence.

12. The names, addresses, and current telephone numbers of

all agents, servants and-employees of the defendants who were

10
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 14 of 20 PagelD: 19

w

present at the defendant’s business at the time of the
occurrence in question.

13. Duplicate copies of any and all photographs, videos,
recordings, or other documentary evidence of the plaintiff's
occurrence, or pertaining to the investigation of this
occurrence, secured since September 6, 2018, including, but not
limited to, security video surveillance videotapes depicting the
subject business on September 6, 2018.

14. Copies of any and all documentation related to any
other incidents whereby a person at the defendants’ business
incurred injury due to a condition of the property interior.

15. Copies of any and all documentation related to any and
all complaints made by patrons and/or their guardians with
respect to negligent supervision by defendants and/or their
agents and employees.

16. Copies of any and all documentation received in
response to any discovery demands served on any other parties to
this cause of action, as well as in response to any subpoenas
_served on any non-party individuals or entities.

17. Copies of any and all documentation related to any
inspections of the defendant's premises by any local, state or
federal authority during the five years prior to the occurrence
in question.

18. Copies of any and all procedures, manuals,
documentation and information obtained and/or relied on by
defendants with respect to defendant Target’s hiring of

employees.

11
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 15 of 20 PagelD: 20

u

19. Notes, reports, emails, text messages, writings,
letters, memoranda and drafts of same relating ,to the subject
matter of the Complaint.

20. Corporate records for defendant identifying ownership,
partnership, association or affiliation for the years 2015 to
the present.

21. A copy of any accident report, incident report or
other documentation prepared by any agents, servants or
employees of the defendants contemporaneously with the
occurrence that is the subject matter of this complaint.

22. A copy of the deed, lease agreement and any other

contract relating to the occupancy of the premises.

If any request for documents is deemed to call for the
production of privileged or work product materials and such
privilege or work product is asserted, provide the following
information:

(a) the reason for withholding the document;

(b) a statement of the basis for the claim of privilege,
work product or other ground of non-disclosure;

(c) a brief description of the document including:

| (i) the date of the document;
(ii) the number of pages, attachments and appendices;
(iii)identify the author, authors or preparers of the
document and state his or her affiliation with
you;

(iv) identify each person and/or entity to whom the

12
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 16 of 20 PagelD: 21

“

document was sent, shown, circulated and/or
copied, and/or identify each person and/or entity
that, at any time, had access to or custody of
the document;
(v) identify the present custodian of the document;
and
(vi) describe the subject matter of the document.
If any document requested herein was at one time in
‘ existence, but has since been lost, discarded or destroyed,
describe the document (including its length, subject matter,
author(s), addressee(s), recipient(s)), as well as the
circumstances under which it was lost, discarded or destroyed.
Bach request is a continuing request through the time of

trial.

DEMAND FOR ANSWERS TO FORM C AND FORM C(2) UNIFORM
INTERROGATORIES AND SUPPLEMENTAL INTERROGATORIES

PLEASE TAKE NOTICE that pursuant to Rule 4:17-1(b) (11)
plaintiff(s) demands certified answers to Form cC, and C(2),
Uniform Interrogatories set forth in the Appendix to the Rules
Governing Civil Practice and. the following supplemental
interrogatories:

Sl. State each and every act or action taken by you or by
any agent or employee of defendants that was related in any way
to the alleged occurrence, including, but not limited to: any
attempts made by defendants, or any agent or employee of
defendants, to avoid the alleged occurrence; any action taken by

you or by any agent or employee of defendants that caused or

13
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 17 of 20 PagelD: 22

rw

contributed to the alleged occurrence; anything you or any agent
or employee of defendants saw plaintiff do up to and including
the alleged occurrence, as well as after the alleged occurrence;
and any action taken by you or by any agent or employee of
defendants that occurred after the occurrence, including
rendering medical care to plaintiff.

S2. In. the past five years, have defendants, and/or
defendants' agents and employees ever received notice or 4a
complaint from plaintiff, other patrons of the subject premises,
or anyone else with regard to any portion of the subject
premises being dangerous or hazardous and/or in need of
correction? If so, state: the name and address of each and
every person who has put defendants on notice or made such
complaint; when the notice/complaint was given to defendants;
what was noticed/complained of; whether or not it was
repaired/corrected by defendants and/or their agents or
employees; when and who made the repair/correction; what exactly
was repaired/corrected; if no repair/correction was made, state
the reason why the repair/correction was not done; whether the
business invitees of the premises were notified of the condition
between the time notice was given and the time the
repair/correction was made; if notice of the condition was
given, state how notice was given and by whom; and if any of the
above was reduced to writing, annex hereto a copy thereof.

$3. State whether any other falls involving business
invitees have occurred on the subject premises. If so, state:

when the occurrence occurred; where the occurrence occurred;

14
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 18 of 20 PagelD: 23

~

what occurred; the name and address and phone number of the
injured person(s); what caused the occurrence; whether the
occurrence was reported to the police; and annex hereto any
documentation relating to any such occurrence.

S4. State any and all instances whereby complaints were
made to defendants from patrons, or anyone else, with respect to
negligent supervision of the staff at the business; state the
date of each complaint; the nature of each complaint; the action
taken in response to each complaint; and attach any and all
documentation related to each such complaint.

$5. State the name and address of all staff and/or
employees in the business at the time of the subject occurrence.

S6. If you dispute the necessity of any medical care
provided to plaintiff, or the charges for that medical care, set
forth all facts relevant to the disputed contention.

S7. Enumerate specifically all of the things you contend
the party serving these interrogatories did that should not have
been done, as well as enumerate specifically all of the things
you contend the party serving these interrogatories did not do
that should have been done.

S8. If this Defendant contends in any way that’ the
injuries claimed by plaintiff to have been caused by this
incident were in fact not caused or in any way related to this
incident, state fully and in detail each and every fact on which
defendant will rely in support of said contention, Annex hereto
copies of any and all medical records or other documents on

which defendant will rely in support of said contention.

15
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 19 of 20 PagelD: 24

w

FOLEY & FOLEY
Counsel for Plaintiff

BY: s/ Tim Foley
Timothy J. Foley
{Bar #042741990)
tfoley@appealsnj.com

 

 

Date: August 26, 2020

16
Case 3:20-cv-13066-MAS-LHG Document 1-1 Filed 09/23/20 Page 20 of 20 PagelD: 25

awe

Civil Case Information Statement

 

 

Case Caption: PELLEGRINO RHONDA VS TARGET Case Type: PERSONAL INJURY

CORPORATION . Document Type: Complaint with Jury Demand ‘
Case Initlatlon Date: 08/26/2020 Jury Demand: YES - 6 JURORS
Attorney Name: TIMOTHY JOSEPH FOLEY is this a professional malpractice case? NO
Firm Name: FOLEY & FOLEY Related cases pending: NO
Address: 19 SPEAR ROAD, STE. 202 If yas, list docket numbers:

. RAMSEY NJ 07446 Do you anticipate adding any partles (arising out of same
Phone: 9733046003 transaction or accurrance)? NO

Name of Party: PLAINTIFF : PELLEGRINO, RHONDA
Name of Defendant’s Primary Insurance Company
(if known): Unknown

Are sexual abuse claims alleged by: RHONDA PELLEGRINO? NO

Are sexual abuse claims alleged by: ANTHONY PELLEGRINO? NO

 

 

ETON [PROVIDED.ON TE

CASE C CHARACTERISTICS FOR PURPOSES OF DETERMINING if CAGE 1S APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the fosing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
lf yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO Consumer Fraud? NO

 

 

 

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

08/26/2020 is! TIMOTHY JOSEPH FOLEY
Dated . Signed
